Order, Family Court, New York County (Ruth Zuckerman, F.C.J. at fact-finding and disposition), entered November 21, 1989, which adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth, Title II, for a period of twelve months, which order of disposition was entered pursuant to a fact-finding order entered on September 22, 1989, finding that appellant had committed acts which, if done by an adult, would constitute the crime of Attempted Assault in the Third Degree, unanimously affirmed.
On appeal it is urged that there was insufficient testimony to support the court’s decision since the complainant’s testimony was unreliable. Not only is it argued that there was insufficient time to observe the assailant at the time of the crime, but it is also urged that the in-court identification was tainted by the illegal show-up. The court suppressed the show-up, but ruled that there was a sufficient basis to conclude that there was an independent source for the complainant’s identification testimony. Although the time to observe the assailant was only a few seconds, it was made under good lighting conditions, both before and after the incident, and the complainant had good reason to observe his assailant after he was struck.
The hearing court duly considered all the evidence before it, including the complainant’s opportunity to observe his assailant, his description of the assailant and his in-court identification of appellant and was in the best position to assess the credibility of the complainant. We find no basis for disturbing these findings. Concur — Murphy, P. J., Milonas, Ellerin, Kupferman and Rubin, JJ.